DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10 and 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated Seo (US Pub. 2016/0327598 A1)(hereinafter Seo).
Regarding claim 1, Seo disclose power cord (Seo, ¶0048; each of the smart plugs 120-1 to 120-n may be installed to bind the outlet with the power cord for each of the target devices 130-1 to 130-n.)
comprising: measurement circuitry configured to measure electrical energy consumption by an apparatus that is connected to the power cord; (Seo, Abstract; a smart plug installed on a supply route of power applied to the target device…a power measurement unit which comprises the smart plug measures power supplied to the target device;  ¶0058; a power measurement unit 310 may measure the amount of power supplied to the target device through a power line.)
 and first transceiver circuitry configured to transmit data regarding the measured electrical energy consumption to second transceiver circuitry that is spaced apart from the power cord. (Seo, ¶0067; report the collected information to the user through a display or a communication unit 340; ¶0070; The communication unit 340 may perform communication with the external device by interworking with a predetermined network.)
Regarding claim 4, Seo discloses further comprising a plug on an end of the power cord, wherein the measurement circuitry and the first transceiver circuitry are inside the plug and/or inside a portion of the power cord that is adjacent the plug. (Seo, ¶0048; each of the smart plugs 120-1 to 120-n may be installed to bind the outlet mounted on the wall with the power cord for each of the target devices 130-1 to 130-n. ¶0084; In a case where the smart plug is fixed to support a specific target device only… In other words, if the smart plug is produced for only one of the legacy appliances such as a refrigerator, a television, a washing machine, a vacuum cleaner)
Regarding claim 5, Seo discloses wherein the power cord is free of a solid-state relay. (Seo, ¶0048; each of the smart plugs 120-1 to 120-n may be installed to bind the outlet mounted on the wall with the power cord for each of the target devices 130-1 to 130-n. ¶0084; In a case where the smart plug is fixed to support a specific target device only, the smart plug does not necessarily require an operation for determining a target device. In other words, if the smart plug is produced for only one of the legacy appliances such as a refrigerator, a television, a washing machine, a vacuum cleaner; [Seo makes no mention of  internal relays, switches or contact])
Regarding claim 6, wherein the power cord is free of Wi-Fi circuitry. (¶0070; The communication unit 340 may perform communication with the external device by interworking with a predetermined network. [Seo makes no mention of Wi-Fi.])
Regarding claim 7, Seo discloses wherein the apparatus is an electrical appliance comprising a refrigerator, a microwave oven, a toaster, a washing machine, or a clothes dryer. (Seo, ¶0082; the target device may be the legacy appliances such as a refrigerator, a television, a washing machine, a vacuum cleaner.)
Regarding claim 8, Seo discloses wherein the apparatus is an electronic device comprising an electric vehicle, a television, a smartphone, a laptop computer, a tablet computer, a desktop computer, or a computer server. (Seo, ¶0082; the target device may be the legacy appliances such as a refrigerator, a television, a washing machine, a vacuum cleaner.)
Regarding claim 9, Seo discloses wherein the power cord is a built-in power cord of the apparatus. (Seo, ¶0084; In a case where the smart plug is fixed to support a specific target device only … In other words, if the smart plug is produced for only one of the legacy appliances such as a refrigerator, a television, a washing machine, a vacuum cleaner.)
Regarding claim 10, Seo discloses a hardwired electrical appliance or system (Seo, Abstract; a smart plug installed on a supply route of power applied to the target device;  ¶0048; each of the smart plugs 120-1 to 120-n may be installed to bind the outlet with the power cord for each of the target devices 130-1 to 130-n: ¶0084; In a case where the smart plug is fixed to support a specific target device only … In other words, if the smart plug is produced for only one of the legacy appliances such as a refrigerator, a television, a washing machine, a vacuum cleaner…)
comprising: measurement circuitry configured to measure electrical energy consumption by the hardwired electrical appliance or system; (Seo, Abstract; …a power measurement unit which comprises the smart plug measures power supplied to the target device;  ¶0058; a power measurement unit 310 may measure the amount of power supplied to the target device through a power line …)
and first transceiver circuitry configured to transmit data regarding the measured electrical energy consumption to second transceiver circuitry that is spaced apart from the hardwired electrical appliance or system. (Seo, ¶0067; report the collected information to the user through a display or a communication unit 340; ¶0070; The communication unit 340 may perform communication with the external device by interworking with a predetermined network.)
Regarding claim 14, Seo discloses wherein the hardwired electrical appliance or system is not an electric utility meter. Seo, Abstract; a smart plug installed on a supply route of power applied to the target device;  ¶0048; each of the smart plugs 120-1 to 120-n may be installed to bind the outlet with the power cord for each of the target devices 130-1 to 130-n: ¶0084; In a case where the smart plug is fixed to support a specific target device only … In other words, if the smart plug is produced for only one of the legacy appliances such as a refrigerator, a television, a washing machine, a vacuum cleaner…)

Claim(s) 23-24 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Clifton et al. (US Pub. 2018/0041 A1)(hereinafter Clifton).
Regarding claim 23, Clifton discloses a method comprising: receiving, by transceiver circuitry, a first power-line communication (PLC) signal (Clifton, ¶0192; a power line communication (PLC) protocol may be implemented…Specifically, power line communications (PLC) may be conducted through a circuit)
comprising first data regarding electrical energy consumption by a first apparatus that is at a customer premise; and receiving, by the transceiver circuitry, a second PLC signal comprising second data regarding electrical energy consumption by a second apparatus that is at the customer premise.( Clifton, ¶0199; then the appliance may be associated with a smart sensor, such as the smart power cords set forth and described herein below, so as to allow data from even “dumb” units to be communicated to a control unit, such as an ICS, of one or more smart energy storage units disclosed herein.; ¶0202; all of the smart energy storage units will know which appliances are on, and which are pulling load from their associated circuits, e.g., by PLC, and other associated protocols, as described above, which data may be sent to one or more control units, e.g., a master controller of the system.)
Regarding claim 24, Clifton discloses further comprising transmitting the first and second data from the transceiver circuitry for cloud storage. (Clifton, ¶0132; the system may be coupled one to the other such as through an internet connection, such as through the cloud, e.g., an energy cloud and/or an application, e.g., an “app” that allows the unit and/or system to be accessed through a user interface on a computing device, such as a mobile smart device.)
Regarding claim 27, Clifton discloses wherein the transceiver circuitry comprises first PLC circuitry (Clifton, ¶0192; a power line communication (PLC) protocol may be implemented…Specifically, power line communications (PLC) may be conducted through a circuit)
that receives the first PLC signal from second PLC circuitry that is inside a power cord that is connected to the first apparatus. (Clifton, ¶0199; then the appliance may be associated with a smart sensor, such as the smart power cords set forth and described herein below, so as to allow data from even “dumb” units to be communicated to a control unit, such as an ICS, of one or more smart energy storage units disclosed herein.; ¶0202; all of the smart energy storage units will know which appliances are on, and which are pulling load from their associated circuits, e.g., by performing ping and listen, PLC, and other associated protocols, as described above, which data may be sent to one or more control units, e.g., a master controller of the system)
Regarding claim 28, Clifton discloses, wherein the first PLC circuitry receives the second PLC signal from third PLC circuitry that is inside the second apparatus. .( Clifton, ¶0197;the ICS of one of the smart energy storage units may communicate with any and all other smart assets of the system so as to send and receive data, and thereby be able to make intelligent decisions about what units or assets charge and/or discharge what, and when, and how much, at what rate, and in what condition.; ¶0202; all of the smart energy storage units will know which appliances are on, and which are pulling load from their associated circuits, e.g., by performing ping and listen, PLC, and other associated protocols, as described above, which data may be sent to one or more control units, e.g., a master controller of the system.)
Regarding claim 29, Clifton discloses, wherein the second apparatus is a hardwired electrical appliance or system.  (Clifton, ¶0032; the smart cord may be configured for only transmitting AC energy, which may readily be used by an appliance that uses AC power)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8-11 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lerner et al. (USP 10,728,102 B1)(hereinafter B1)
Regarding claim 1, Lerner discloses a power cord (Lerner, Figs. 1-4 and Abstract;  system facility device management that uses smart power cords)
comprising: measurement circuitry configured to measure electrical energy consumption by an apparatus that is connected to the power cord; (Lerner, Figs. 1-4 and Abstract;  Each cord may monitor power delivered to device(s),)
and first transceiver circuitry (Lerner, Figs. 1-4 and Col. 5, Lines 21-40; Network connection 104b between a smart power cord and a network interface of computer 111 may use any type or types of links, including wireless links, wired links, or combinations thereof. For example, in one or more embodiments a smart power cord may communicate wirelessly with a wireless access point in a room or elsewhere in a facility, and the wireless access point may be connected to computer 111 via a wired or other wireless link. In one or more embodiments, connection 104b may include Internet connections. Computer 111 may be located within the facility or remote to the facility; Col. 6, Lines 50-63; Components may include one or more wireless communications interfaces 315. Wireless interfaces 315 may for example include either or both of Wi-Fi and Bluetooth interfaces;.)
configured to transmit data regarding the measured electrical energy consumption to second transceiver circuitry that is spaced apart from the power cord. (Lerner, Figs. 1-4 and; Col. 5, Line 41- Col. 6, Line 3; Computer 111 may also provide a user interface for general power control that allows the operator to view the current power consumption of each power cord; Col. 7, Lines 25-51; The computer or computers 111 may have a network interface or interfaces 412 (wired or wireless) to communicate with the smart power cords. Col. 7, Lines 25-51; Control system 411 may update sensor log data 403 in database 401 based on the data received from the smart power cords.  Col. 9, Lines 37-52; data may be calculated for example from the current sensor data collected from smart power cords)
Regarding claim 4, Lerner discloses further comprising a plug on an end of the power cord, wherein the measurement circuitry and the first transceiver circuitry are inside the plug and/or inside a portion of the power cord that is adjacent the plug. (Lerner, Figs. 1-4 and Abstract;  Each cord may monitor power delivered to device(s); Col. 6, Lines 50-63; Components may include a processor 312, a memory 313, and one or more wireless communications interfaces 315. Wireless interfaces 315 may for example include either or both of Wi-Fi and Bluetooth interfaces; Col. 7, Lines 25-51; Control system 411 may update sensor log data 403 in database 401 based on the data received from the smart power cords.)
Regarding claim 8, Lerner discloses wherein the apparatus is an electronic device comprising an electric vehicle, a television, a smartphone, a laptop computer, a tablet computer, a desktop computer, or a computer server. (Lerner, Col. 3, Lines 43-45; FIG. 1 shows a hotel with smart power cords attached to room televisions)
Regarding claim 9, Lerner discloses wherein the power cord is a built-in power cord of the apparatus. (Lerner, Col. 5, Lines 5-20; a smart power cord may be attached to a television, a stereo, a radio, a computer, a clock, a speaker, an appliance, or a light.)
Regarding claim 10, Lerner discloses a hardwired electrical appliance or system (Lerner, Figs. 1-4 and Abstract;  system facility device management that uses smart power cords)
comprising: measurement circuitry configured to measure electrical energy consumption by the hardwired electrical appliance or system; (Lerner, Figs. 1-4 and Abstract;  Each cord may monitor power delivered to device(s).)
and first transceiver circuitry (Lerner, Figs. 1-4 and Col. 5, Lines 21-40; Network connection 104b between a smart power cord and a network interface of computer 111 may use any type or types of links, including wireless links, wired links, or combinations thereof. For example, in one or more embodiments a smart power cord may communicate wirelessly with a wireless access point in a room or elsewhere in a facility, and the wireless access point may be connected to computer 111 via a wired or other wireless link. In one or more embodiments, connection 104b may include Internet connections. Computer 111 may be located within the facility or remote to the facility; Col. 6, Lines 50-63; Components may include one or more wireless communications interfaces 315. Wireless interfaces 315 may for example include either or both of Wi-Fi and Bluetooth interfaces;.)
configured to transmit data regarding the measured electrical energy consumption to second transceiver circuitry that is spaced apart from the hardwired electrical appliance or system. ( Lerner, Figs. 1-4 and; Col. 5, Line 41- Col. 6, Line 3; Computer 111 may also provide a user interface for general power control that allows the operator to view the current power consumption of each power cord; Col. 7, Lines 25-51; The computer or computers 111 may have a network interface or interfaces 412 (wired or wireless) to communicate with the smart power cords. Col. 7, Lines 25-51; Control system 411 may update sensor log data 403 in database 401 based on the data received from the smart power cords.  Col. 9, Lines 37-52; data may be calculated for example from the current sensor data collected from smart power cords)

Regarding claim 11, Lerner discloses, wherein the hardwired electrical appliance or system is a heating, ventilation, and air conditioning (HVAC) system, a solar battery storage, an electric vehicle charger, a water heater, a dishwasher, a garbage disposal, a stove, a ceiling fan, or a light fixture. (Lerner, Col. 5, Lines 5-20; a smart power cord may be attached to a television, a stereo, a radio, a computer, a clock, a speaker, an appliance, or a light.)
Regarding claim 14, Lerner discloses wherein the hardwired electrical appliance or system is not an electric utility meter. (Lerner, Figs. 1-4 and Abstract;  system facility device management that uses smart power cords)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 12, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Clifton.
Regarding claim 15, Seo discloses a method (Seo, ¶0048; each of the smart plugs 120-1 to 120-n may be installed to bind the outlet with the power cord for each of the target devices 130-1 to 130-n.)
comprising: measuring, via measurement circuitry that is inside an apparatus or that is inside a power cord that is connected to the apparatus, electrical energy consumption by the apparatus; (Seo, Abstract; …a power measurement unit which comprises the smart plug measures power supplied to the target device;  ¶0058; a power measurement unit 310 may measure the amount of power supplied to the target device through a power line… The amount of power supplied to the target device may be measured by the power measurement unit 310 at a preset period.)
and transmitting, via a power-line communication (PLC) connection, data regarding the measured electrical energy consumption to transceiver circuitry that is spaced apart from the apparatus. (Seo, ¶0067; … report the collected information to the user through a display or a communication unit 340; ¶0070; The communication unit 340 may perform communication with the external device by interworking with a predetermined network.)  While Seo discloses transmitting via communication unit 340, Seo does not discuss the mode of operation of the communication unit and therefore does not specifically disclose via a power-line communication connection. Clifton in the same field of endeavor as Seo, however, discloses the limitation. (Clifton, ¶0192; a power line communication (PLC) protocol may be implemented…Specifically, power line communications (PLC) may be conducted through a circuit,)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Seo with the communication connection being via PLC, as taught by Clifton, since it is one of the known communication techniques employed to carry out communications from smart plug via a predetermined network. (Seo, ¶0070 and Clifton, ¶0192) 
Regarding claim 2, Seo does not disclose  wherein the first transceiver circuitry comprises first power-line communication (PLC) circuitry. Clifton, however discloses the limitation. (Clifton, ¶0192; a power line communication (PLC) protocol may be implemented…Specifically, power line communications (PLC) may be conducted through a circuit, such as where a data packet with a determined header may be sent along the circuit to another smart appliance or smart assets…PLC may be performed through transmission of a data packet through power lines)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Seo with the communication connection being via PLC, as taught by Clifton, since it is one of the known communication techniques employed to carry out communications from smart plug via a predetermined network. (Seo, ¶0070 and Clifton, ¶0192) 
Regarding claim 12, Seo does not disclose wherein the first transceiver circuitry comprises first power-line communication (PLC) circuitry.  Clifton, however discloses the limitation. (Clifton, ¶0192; a power line communication (PLC) protocol may be implemented…Specifically, power line communications (PLC) may be conducted through a circuit, such as where a data packet with a determined header may be sent along the circuit to another smart appliance or smart assets…PLC may be performed through transmission of a data packet through power lines)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Seo with the communication connection being via PLC, as taught by Clifton, since it is one of the known communication techniques employed to carry out communications from smart plug via a predetermined network. (Seo, ¶0070 and Clifton, ¶0192) 
Regarding claim 17, Clifton discloses wherein the transmitting is performed via PLC circuitry (Clifton, ¶0192; a power line communication (PLC) protocol may be implemented…Specifically, power line communications (PLC) may be conducted through a circuit, such as where a data packet with a determined header may be sent along the circuit to another smart appliance or smart assets…PLC may be performed through transmission of a data packet through power lines)
that is inside a plug of the power cord and/or inside a portion of the power cord that is adjacent the plug. (Seo, ¶0048; each of the smart plugs 120-1 to 120-n may be installed to bind the outlet mounted on the wall with the power cord for each of the target devices 130-1 to 130-n. ¶0084; In a case where the smart plug is fixed to support a specific target device only, the smart plug does not necessarily require an operation for determining a target device. In other words, if the smart plug is produced for only one of the legacy appliances such as a refrigerator, a television, a washing machine, a vacuum cleaner)
Regarding claim 18, Seo discloses wherein the power cord is free of a solid-state relay. (Seo, ¶0048; each of the smart plugs 120-1 to 120-n may be installed to bind the outlet mounted on the wall with the power cord for each of the target devices 130-1 to 130-n. ¶0084; In a case where the smart plug is fixed to support a specific target device only, the smart plug does not necessarily require an operation for determining a target device. In other words, if the smart plug is produced for only one of the legacy appliances such as a refrigerator, a television, a washing machine, a vacuum cleaner; [Seo makes no mention of  internal relays, switches or contact])
Regarding clam 19,  Seo discloses wherein the apparatus is a hardwired electrical appliance or system, (Seo, ¶0048; each of the smart plugs 120-1 to 120-n may be installed to bind the outlet mounted on the wall with the power cord for each of the target devices 130-1 to 130-n. ¶0084; In a case where the smart plug is fixed to support a specific target device only, the smart plug does not necessarily require an operation for determining a target device. In other words, if the smart plug is produced for only one of the legacy appliances such as a refrigerator
and wherein the transmitting is performed via PLC circuitry that is inside the hardwired electrical appliance or system. (Clifton, ¶0192; a power line communication (PLC) protocol may be implemented…Specifically, power line communications (PLC) may be conducted through a circuit, such as where a data packet with a determined header may be sent along the circuit to another smart appliance or smart assets…PLC may be performed
Regarding claim 20, Seo discloses wherein the apparatus is not an electric utility meter. (Seo, ¶0048; each of the smart plugs 120-1 to 120-n may be installed to bind the outlet mounted on the wall with the power cord for each of the target devices 130-1 to 130-n. ¶0084; In a case where the smart plug is fixed to support a specific target device only, the smart plug does not necessarily require an operation for determining a target device. In other words, if the smart plug is produced for only one of the legacy appliances such as a refrigerator)

Claim(s) 3, 13, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Clifton in view of Ree (US Pub. 2012/0229296 A1)(hereinafter Ree).
Regarding claim 3, Clifton discloses wherein the second transceiver circuitry comprises second PLC circuitry (Clifton, ¶0192; a power line communication (PLC) protocol may be implemented…Specifically, power line communications (PLC) may be conducted through a circuit, such as where a data packet with a determined header may be sent along the circuit to another smart appliance or smart assets…PLC may be performed through transmission of a data packet through power lines)
Clifton does not disclose a utility meter and therefore does not disclose that is inside or adjacent an electric utility meter of a customer premise where the apparatus is located. Ree, also in the area of monitoring home devices via PLC, however, discloses the limitation. (Ree, Fig. 1 and ¶0018; Each smart utility meter 105a-n may be in communication with one or more home area networks (HANs) or local area networks (LANs) 110a-n using wired communications, e.g., power line carrier (PLC) communications…)  Consequently, it would have been obvious for a person having ordinary skill in the art to implement Clifton with the known technique of the second PLC circuitry being inside or adjacent to an electric meter, as taught by Ree, in order to allow the smart asset  PLC smart communication of Clifton to include the capability of communication with a smart utility meter.  (Clifton, ¶0192 and Ree, ¶0018)
Regarding claim 13, Clifton discloses wherein the second transceiver circuitry comprises second PLC circuitry (Clifton, ¶0192; a power line communication (PLC) protocol may be implemented…Specifically, power line communications (PLC) may be conducted through a circuit, such as where a data packet with a determined header may be sent along the circuit to another smart appliance or smart assets…PLC may be performed through transmission of a data packet through power lines)
Clifton does not disclose a utility meter and therefore does not disclose that is inside or adjacent an electric utility meter of a customer premise where the hardwired electrical appliance or system is located. Ree, also in the area of monitoring home devices via PLC, however, discloses the limitation. (Ree, Fig. 1 and ¶0018; Each smart utility meter 105a-n may be in communication with one or more home area networks (HANs) or local area networks (LANs) 110a-n using wired communications, e.g., power line carrier (PLC) communications…)  Consequently, it would have been obvious for a person having ordinary skill in the art to implement Clifton with the known technique of the second PLC circuitry being inside or adjacent to an electric meter, as taught by Ree, in order to allow the smart asset  PLC smart communication of Clifton to include the capability of communication with a smart utility meter.  (Clifton, ¶0192 and Ree, ¶0018)
Regarding claim 16, Clifton discloses wherein the transceiver circuitry comprises PLC circuitry (Clifton, ¶0192; a power line communication (PLC) protocol may be implemented…Specifically, power line communications (PLC) may be conducted through a circuit, such as where a data packet with a determined header may be sent along the circuit to another smart appliance or smart assets…PLC may be performed through transmission of a data packet through power lines)
Clifton does not disclose a utility meter and therefore does not disclose that is inside or adjacent an electric utility meter of a customer premise where the apparatus is located. Ree, also in the area of monitoring home devices via PLC, however, discloses the limitation. (Ree, Fig. 1 and ¶0018; Each smart utility meter 105a-n may be in communication with one or more home area networks (HANs) or local area networks (LANs) 110a-n using wired communications, e.g., power line carrier (PLC) communications…)  Consequently, it would have been obvious for a person having ordinary skill in the art to implement Clifton with the known technique of the second PLC circuitry being inside or adjacent to an electric meter, as taught by Ree, in order to allow the smart asset  PLC smart communication of Clifton to include the capability of communication with a smart utility meter.  (Clifton, ¶0192 and Ree, ¶0018)
Regarding claim 21, Clifton discloses wherein the measuring and the transmitting are performed in a household, institutional, commercial, or industrial setting. (Clifton, ¶0058; The ICS may additionally attempt to identify and/or locate any other smart units or other assets, e.g., appliances, in the house, business, or complex,)

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Clifton in view of Ree in view of Lerner.
Regarding claim 22, Seo does not disclose wherein the measuring is performed using a second conductor that wraps around one or more first conductors of the power cord and that is coupled to the measurement circuitry.  Lerner, in the same field of endeavor, however, discloses the limitation. (Lerner, Fig. 3 and Col. 6, Line 64-Col. 7, Line 24; A current sensor 316 may monitor the flow of current through the conductors; this sensor may be for example a toroid current sensor) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Seo with the known technique of using a second conductor that wraps around one or more first conductors of the power cord, as taught by Lerner, in order to implement current measurement functionality. (Lerner, Col. 6, Line 64-Col. 7, Line 24)

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifton in view of Lerner.
Regarding claim 25, while Clifton discloses transmitting the mobile devices, Clifton dose not disclose a notification of behaving atypically and therefore does not disclose further comprising electronically transmitting, to an electric utility customer associated with the customer premise, a notification that the first apparatus is behaving atypically. Lerner however discloses the limitation. (Lerner; Fig. 1 and 2 and Col. 4 Lines; 23-59;  A monitoring and analysis system executing on computer 111  then generates an alert message 113 that shows that the television is disconnected. This message 113 also indicates the room that the disconnected smart power cord is installed in. Message 113 is shown in a user interface on a display associated with computer 111; Col. 9, Lines 16-35; one or more embodiments may analyze any type of data in database 401 using any rules or processes to generate alerts, warnings, or reports.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Clifton with the known technique providing a notification that the first apparatus is behaving atypically, as taught by Lerner, in order to alert or warn an operator of unusual conditions. (Lerner, Col. 9, Lines 16-35)

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifton in view of Ree.
Regarding claim 26, Clifton discloses wherein the transceiver circuitry comprises PLC circuitry (Clifton, ¶0192; a power line communication (PLC) protocol may be implemented…Specifically, power line communications (PLC) may be conducted through a circuit, such as where a data packet with a determined header may be sent along the circuit to another smart appliance or smart assets…PLC may be performed through transmission of a data packet through power lines)
Clifton does not disclose a utility meter and therefore does not disclose that is inside or adjacent an electric utility meter of the customer premise. Ree, also in the area of monitoring home devices via PLC, however, discloses the limitation. (Ree, Fig. 1 and ¶0018; Each smart utility meter 105a-n may be in communication with one or more home area networks (HANs) or local area networks (LANs) 110a-n using wired communications, e.g., power line carrier (PLC) communications…)  Consequently, it would have been obvious for a person having ordinary skill in the art to implement Clifton with the known technique of the second PLC circuitry being inside or adjacent to an electric meter, as taught by Ree, in order to allow the smart asset  PLC smart communication of Clifton to include the capability of communication with a smart utility meter.  (Clifton, ¶0192 and Ree, ¶0018)

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifton in view of Somers (USP. 10,332,925 B2)(hereinafter Somers)
Regarding claim 30, Clifton does not disclose further comprising receiving, by the transceiver circuitry, an indication of a manufacturer of the first apparatus, an indication of an apparatus species of the first apparatus, and/or an indication of a model of the first apparatus. Somers, in the same field of endeavor, however, discloses the limitation.  (Somers, Col. 5, Lines 37-49; the controller arrangement may be configured to compare an identification code/number received via the communication module/unit with a unique identification code/number for the electricity distribution device/arrangement which is stored on the/a storage medium thereof; Col. 7, Lines 31-42; the method may include receiving/retrieving, at the electricity distribution device/arrangement, an identification code/number from the said electronic device or via a wireless communication network, and comparing it, by using a processor, to a unique identification code/number stored on a database/memory of the electricity distribution device/arrangement.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter ,to implement Clifton with the known technique of receiving an indication of a manufacturer of the first apparatus, an indication of an apparatus species of the first apparatus, and/or an indication of a model of the first apparatus, as taught by Somers,  in order to ensure that only high value appliances are power at particular times. (Somers, Abstract)

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifton in view of Kim (WO 2016/111604)(hereinafter Kim)
Regarding claim 31, Clifton does not disclose, further comprising receiving, by the transceiver circuitry, an indication of a length of time that the first apparatus has been on. Kim in the same field of endeavor, however, discloses the limitation. (Kim Page 18 [From outside Remotely Device Control Section.]; When the device is activated, it calculates and calculates the time zone, time of use, and power consumption of the device, stores data, communicates with the system, and transmits the data.; Pages 18-19 [Manually Control the Instrument Section.] When the device is activated, it calculates and calculates the time zone, time of use, and power consumption of the device, stores data, communicates with the system, and transmits the data. ) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Clifton with the known technique of receiving, by the transceiver circuitry, an indication of a length of time that the first apparatus has been on, as taught by Kim, in order to allow for the measurement and integration of the power consumption of each individual device. (Kim, Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687